Citation Nr: 0944277	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-32 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected headaches, residual of concussion.

3. Entitlement to an initial compensable rating for service-
connected right ankle arthritis. 

4. Entitlement to an initial compensable rating for service-
connected scars of the head and face.

5. Entitlement to service connection for bilateral hearing 
loss. 

6. Entitlement to service connection for bilateral foot 
disorders.

7. Entitlement to an initial rating in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to June 
2005.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

Since the last adjudication of these claims in December 2006, 
additional evidence consisting of VA mental health records 
and a February 2009 VA examination related to a claim for 
service connection for a traumatic brain injury has been 
added to the claims file.  See 38 C.F.R. § 20.1304 (2009).  
The Board notes that the Veteran has not waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  
Id.  The evidence is relevant to the Veteran's rating claims 
for PTSD, headaches, and scars; however, with the exception 
of the Veteran's PTSD claim, the information contained in 
these records is reiterative of evidence already of record in 
December 2006.  Therefore, a remand of the Veteran's headache 
and scar claims for AOJ review of this evidence is not 
necessary.  

However, the issue of entitlement to an initial rating in 
excess of 30 percent for service-connected PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDINGS OF FACT

1. The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

2. Service-connected headaches, residuals of concussion are 
manifested by post-traumatic headaches, objectively described 
as prostrating and occurring three to four times per week, 
lasting for an hour, and resulting in the Veteran sleeping 
and being unable to perform his activities of daily living.

3. Service-connected right ankle arthritis is manifested by 
minimal degenerative changes shown by X-ray with pain motion. 

4. Service-connected scars of the head and face, at the most 
severe, are manifested by a 2 inch (in.) by 3 millimeter 
(mm.), nontender, hyperpigmented scar on the left parietal 
area of the forehead and three 1 cm. nontender, superficial, 
nondisfiguring, perpendicular scars of the left cheek. 

5.  The medical evidence of record does not reveal a current 
diagnosis of bilateral hearing loss as defined by VA 
regulations.

6. The medical evidence of record does not reveal a current 
diagnosis of a disorder of the bilateral feet.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent under 
the schedular criteria for tinnitus, and for extra-schedular 
referral, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2009). 

2. The criteria for an initial rating of 50 percent, but no 
greater, for service-connected headaches, residual of 
concussion, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).
3. The criteria for an initial compensable rating for 
service-connected scars of the head and face have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7400 (2009).

4. The criteria for an initial 10 percent rating, but not 
greater, for service-connected right ankle arthritis have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5271-5010 (2009).
 
5. Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

6. A bilateral foot disorder was not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  With respect to the 
Veteran's tinnitus claim, the Board notes that the Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

The facts are not in dispute with regard to the rating claim 
for tinnitus.  As discussed below, resolution of the 
Veteran's appeal for a rating in excess of 10 percent for 
service-connected tinnitus is wholly dependent on 
interpretation of the relevant VA statutes and regulations.  
Thus, as no reasonable possibility exists that any further 
factual development would assist in substantiating the claim, 
should any deficiencies of VCAA notice or assistance exist, 
they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).  Moreover, because the claim is 
being denied as a matter of law, no further development under 
the VCAA is necessary.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law); Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where the operation of law is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  

With regard to the remaining initial rating and service 
connection claims, the VCAA requires that VA inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims, the information 
and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with general 
VCAA notice in February 2005 as part of the VA Benefits 
Delivery at Discharge program.  Thereafter, he was sent a 
notification letter in May 2006 with regard to his specific 
service connection claims.  Both notices were prior to the 
initial unfavorable AOJ decision issued in December 2006.   

The Board observes that the pre-adjudicatory VCAA notice 
issued in May 2006 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the initial rating claims, such claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Further, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  Nevertheless, the Board notes that no 
prejudice to the Veteran has resulted from the inadequate 
timing of the notice with respect to disability ratings.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, the Board observes that, although the Veteran was not 
supplied with a letter that discussed disability ratings and 
effective dates, his representative cites to the specific 
diagnostic codes and rating criteria relevant to the 
Veteran's claims.  Further, the Veteran makes specific 
arguments about the impact of his service-connected tinnitus, 
headaches, right ankle, and scars on his daily activities and 
work.  Accordingly, the Board finds that any deficiency in 
notice has been rendered harmless due to the Veteran having 
actual knowledge of the criteria he must meet to establish 
higher initial ratings.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Based on the above, the Board finds that further 
VCAA notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with VA examinations.  The Veteran's service treatment 
records, VA medical records, and the reports of September 
2005 and October 2006 VA examinations were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claims.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claims. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, with respect to the rating claims, the 
examiners documented the Veteran's subjective complaints and 
medical history and evaluated the Veteran.  Thereafter, in 
the reports, they provided information sufficient in detail 
and relevance to the rating criteria to allow for 
determination of the appropriate rating for each disability.  
The Board notes that the September 2005 VA examiners did not 
have access to the claims file.  However, this fact alone 
does not render the examinations inadequate.  See Nieves-
Rodriguez, 22 Vet. App. 295, 302 (2008).  In rating claims, 
it is primarily the symptomatology present at the examination 
that is most probative to the claim.  As nothing suggests 
that the lack of a claims file resulted in the examiner 
documenting findings inconsistent with the medical history 
outlined in the claims file, the Board does not find the 
September 2005 VA examinations to be adequate.  

Additionally, with respect to the service connection claims, 
as the Veteran does not have current disabilities of 
bilateral hearing loss or a bilateral foot disorder that the 
examiner could relate to service, even with the claims file 
in hand, the lack of the claims file does not require another 
examination be procured.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining VA examinations 
or opinions with respect to the issues on appeal has been 
met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Tinnitus

The Veteran contends that his tinnitus is more severe than 
contemplated by the 10 percent rating assigned.  He 
specifically stated that the disability is completely 
debilitating when it happens and affects his work.  Tinnitus 
is evaluated under Diagnostic Code 6260, under which 
tinnitus, unilateral or bilateral, is assigned a 10 percent 
rating.  38 C.F.R. § 4.87.  Diagnostic Code 6260 was revised 
effective June 23, 2003, to clarify existing VA practice that 
only a single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, 
Note (2) (2009).  The Board notes that the interpretation of 
pre-June 2003 regulations to limit the rating evaluation for 
tinnitus to 10 percent regardless of whether the disability 
was unilateral or bilateral was appealed to the Court, which 
found that pre-June 2003 Diagnostic Code 6260 required that 
VA assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.  Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  However, this decision 
was reversed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  Thus, a 10 percent rating is the 
maximum schedular rating available for service-connected 
tinnitus. 

Nevertheless, the Board acknowledges the Veteran's particular 
contentions as to the impact of his tinnitus on his 
employment and notes that an extra-schedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether 
referral for an extra-schedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. 
§ 3.321(b)(1) (2009).  As discussed, a 10 percent evaluation 
is the maximum evaluation for tinnitus based solely on it 
affecting both ears.  Nevertheless, the Board notes that the 
schedular evaluation may not be sufficient to compensate for 
certain functional effects of the tinnitus, such as the 
effects the Veteran describes.  However, in spite of the 
Veteran's statements that his tinnitus is completely 
debilitating, the Board sees no treatment evidence that 
supports this contention.  Treatment records document no 
specific complaints with regard to the impact of the tinnitus 
on his functioning or indicate that the Veteran has ever 
sought evaluation for the tinnitus or ways to lessen or treat 
the tinnitus.  Further, there is no documentation showing 
that the Veteran's work performance has been interrupted or 
deficient due to his tinnitus.  

The Board appreciates that the Veteran may perceive his 
tinnitus in such a way that he considers it to be 
debilitating; however, absent other competent evidence that 
the tinnitus has an unusual or excessive practical effect on 
his employment, the Board finds that whatever effects the 
Veteran experiences are not outside the effects contemplated 
by the rating schedule.  Thus, the Board determines that 
referral for an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted. 

III. Initial Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected disabilities.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where the 
appellant has disagreed with an initially assigned disability 
evaluation, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
Veteran's service-connected disabilities.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Headaches

The Veteran's service-connected headaches are evaluated as 10 
percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Codes 9304-8045 (2009).  The Board observes that the rating 
criteria for traumatic brain injury (Diagnostic Code 8045) 
were revised effective October 23, 2008 and apply only to 
claims filed on or after that date.  See 73 Fed. Reg. 54693 
(September 23, 2008).  The Veteran filed his claim in March 
2004; thus, the rating criteria in effect prior to October 
23, 2008 are applicable to the instant claim. 

Under these criteria, purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code.  38 C.F.R. § 
4.124a, Diagnostic Code 8045 (2008).  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Purely subjective complaints such as 
headaches, dizziness and insomnia, recognized as symptomatic 
of brain trauma, will be evaluated as 10 percent disabling 
and no more under 38 C.F.R. § 4.130, Diagnostic Code 9304 
(2009).  This 10 percent evaluation will not be combined with 
any other evaluation for a disability due to brain trauma.  
Evaluations in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia with brain 
trauma.  38 C.F.R. § 4.124(a), Diagnostic Code 8045 (2009).

Diagnostic Code 8100 pertains to migraine headaches.  Under 
this provision, a 10 percent evaluation is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months.  A 30 
percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  A 50 percent 
evaluation is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009). 

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

At a September 2005 VA examination, the Veteran reported 
headaches, manifested by dull pain and rated as a 6/10 in 
severity, that occurred three to four times per week and 
lasted 35 to 40 minutes.  He indicated that the headaches 
were totally incapacitating and that he was unable to 
function when they occurred.  He denied other associated 
neurological symptoms and stated that he receives no 
particular treatment.  The examiner noted no deficits related 
to the cranial nerves.  A September 2005 CT of the brain 
showed no acute intracranial pathology.  The examiner 
diagnosed post-traumatic headaches.

An October 2006 VA treatment record documents complaints of 
chronic headaches on a daily basis.  At the October 2006 VA 
examination, the Veteran stated that the headaches were 
manifested by pressure in the temples bilaterally and, 
occasionally, pain at a 7 or 8 on a 10 point scale.  
Treatment included taking Aleve and sleeping.  The Veteran 
reported that the headaches were occurring much more 
frequently, but still 3 to 4 times per week.  He described 
the headaches as prostrating, lasting about an hour with 
medication, and precluding him from doing his activities of 
daily living.  The examiner diagnosed post-traumatic 
headaches, which were prostrating in nature.

In this case, the Veteran is in receipt of the highest 
assignable evaluation available under Diagnostic Codes 9304-
8045 for purely subjective complaints of headaches, and a 
rating in excess of 10 percent is not assignable under 
Diagnostic Code 9304 in the absence of a diagnosis of multi-
infarct dementia, as a consequence of brain trauma.  In this 
instance, the evidence of record is negative for a diagnosis 
of multi-infarct dementia.  

However, although the Veteran's headaches have not been 
diagnosed as migraine headaches, the Board finds that a 
rating for the Veteran's headache symptomatology is 
appropriate under Diagnostic Code 8100.  Specifically, the 
Veteran experiences headaches at least twice per week and at 
times three to four times per week, which have been 
objectively described as prostrating.  The Board notes that 
the rating criteria do not define "prostrating."  
"Prostration" is defined as "extreme exhaustion or 
powerlessness."  Dorland's Illustrated Medical Dictionary, 
p. 1523 (30th ed. 2003).  In this case, the October 2006 VA 
examiner documented the Veteran's description of his 
headaches, to include rendering him nonfunctional and unable 
to perform his activities of daily living and for which he 
usually lies down and goes to sleep, and deemed the headaches 
to be prostrating.  The Board observes that the Veteran 
reported similar symptoms in September 2005.  Therefore, in 
light of the above, the Board finds that the evidence is in 
equipoise with respect to whether the severity of the 
Veteran's headache disability more nearly approximates the 
criteria for a 50 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  See 38 C.F.R. § 4.7 (2009).  
Accordingly, the Board concludes that in resolving all doubt 
in the veteran's behalf an initial evaluation of 50 percent 
for post-traumatic headaches is warranted for the entire 
appeal period.  This is the maximum schedular evaluation.

The Board notes that the 50 percent herein assigned takes 
into consideration the Veteran's accounts of his symptoms.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Further, the Board has contemplated whether referral for 
extra-schedular consideration is necessary in this case.  
However, as reflected by the above discussion, the Veteran's 
symptoms are contemplated in the assigned rating of 50 
percent.  Moreover, the evidence does not demonstrate that 
the Veteran's service-connected headaches have required 
hospitalization, and although there is evidence that the 
Veteran's work performance is less than satisfactory, the 
evidence does not show that any deficiency is due to his 
service-connected headaches.  Therefore, the Board finds that 
referral for extra-schedular consideration is not necessary.  

Right ankle arthritis

The Veteran's service-connected right ankle arthritis has 
been assigned a noncompensable rating, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5271-5010 (2009).  The Veteran 
contends that he has pain in his right foot that is worse 
than is contemplated under this rating, and that a higher 
rating should, therefore, be assigned.

Diagnostic Code 5010, arthritis due to trauma that is 
substantiated by X-ray findings is rated under the rating 
criteria for degenerative arthritis, Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

A 10 percent rating is warranted where arthritis is confirmed 
by X-ray and there is pain on motion.38 C.F.R. § 4.59 (2009); 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Under Diagnostic Code 5271, for limitation of motion of the 
ankle, a 10 percent evaluation is assigned for moderate 
limitation of motion and a 20 percent evaluation is assigned 
for marked limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009). The words "moderate" and 
"marked" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence for "equitable and just decisions."  38 
C.F.R. § 4.6 (2009).  

Normal range of ankle motion is from 20 degrees of upward 
dorsiflexion to 45 degrees of downward plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Both the Veteran's right and left ankle disabilities are 
service-connected.  During the appeal period, the Veteran has 
sought treatment for his left ankle on multiple occasions; 
however, these treatment records do not document complaints 
or observations with respect to the right ankle.  

At a September 2005 VA examination, the Veteran reported 
constant pain, with weakness, stiffness, swelling, heat, 
instability, giving way, and lack of endurance.  Objective 
evaluation revealed no erythema or exudate, or tenderness to 
palpation.  Full range of motion was noted at 20 degrees 
dorsiflexion, 40 degrees plantar flexion, 30 degrees 
inversion, and 20 degrees eversion.  No pain was documented 
with motion, and there was no decrease in range of motion 
with repetition.  An X-ray showed minimal changes.  

Another VA examination of the right ankle was performed in 
October 2006.  However, the findings were the same as 
documented in September 2005.
Based on the above, the Board concludes that a 10 percent 
rating for service-connected right ankle arthritis is 
warranted.  The Veteran's range of motion is not limited; 
thus, a compensable rating under Diagnostic Code 5271 is not 
applicable.  Additionally, although X-rays showed 
degenerative changes, a compensable rating pursuant to 
Diagnostic Code 5010 is not warranted unless there is 
limitation of motion objectively confirmed.  However, X-rays 
do show degenerative changes and the veteran reports constant 
pain, which would include pain on motion.  Therefore, a 10 
percent rating, but not greater, under Lichtenfels is 
warranted.  Further, the Board has contemplated whether other 
diagnostic codes are for applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, as no impairment of the 
tibia and fibula at the ankle, ankylosis, malunion of the os 
calcis or astralgus, or astralgalectomy is present, 
additional or higher ratings under Diagnostic Codes 5262, 
5270, 5272, 5273, or 5274 are not warranted.  Therefore, a 
review of the record fails to reveal any additional 
functional impairment associated with the Veteran's service-
connected right ankle disability so as to warrant 
consideration of alternate rating codes.   

Further, the Board notes that the functional limitation 
caused by pain, weakness, fatigability, lack of endurance, 
and incoordination has been specifically reported as not 
present by the VA examiners.  See Deluca.  The Board 
acknowledges that the Veteran has argued that he has pain in 
the right ankle and described symptoms of weakness, 
stiffness, swelling, heat, instability, giving way, and lack 
of endurance.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
at 469.  Thus, the Veteran is competent to state that he has 
such symptoms.  However, competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board has the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Here, there is simply no objective evidence demonstrating 
symptoms as described by the Veteran to warrant a rating 
greater that 10 percent.  Therefore, a higher rating based on 
limitation of function due to these factors is not warranted. 

Additionally, the Board determines that referral for an 
extra-schedular rating is not necessary with respect to this 
claim.  The Veteran's identified symptomatology is fully 
compensated by the rating schedule.  There is also no 
evidence of frequent hospitalization or interference with 
employment due to the service-connected right ankle 
arthritis.  See Thun; 38 C.F.R. § 3.321(b)(1) (2009).   
Accordingly, the Board concludes that referral for 
extraschedular consideration is not warranted. 

Scars

The Veteran's service-connected scars of the head and face 
are currently assigned a noncompensable rating evaluation, 
pursuant to Diagnostic Code 7800.  He argues that higher 
ratings are warranted, in particular, because he feels self-
consciousness at work where he deals with the public.   

The Board observes that the rating criteria for scars were 
revised effective August 30, 2002 and again, effective 
October 23, 2008.  However, the Board notes that the latter 
revisions are applicable only to applications for benefits 
received by VA on or after October 23, 2008.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  Thus, as the Veteran filed 
his claim in March 2004 only the rating criteria in effect as 
of August 30, 2002 apply to this case.

Pursuant to the August 2002 revision, Diagnostic Code 7800 
states that disfigurement of the head, face, or neck warrants 
a 10 percent evaluation if there is one characteristic of 
disfigurement, and a 30 percent evaluation if there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features [nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips], or if there are two or three characteristics 
of disfigurement.  A 50 percent evaluation is warranted if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are four or five 
characteristics of disfigurement, and an 80 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features [nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips], or 
if there are six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1): The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are the 
following:

(1) Scar five or more inches (13 or more centimeters (cm.)) 
in length; (2) Scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) Surface contour of the scar is 
elevated or depressed on palpation; (4) Scar is adherent to 
underlying tissue; (5) Skin is hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) Skin 
texture is abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 sq. cm.); (7) 
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) Skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for scars that are superficial and painful on 
examination.  A superficial scar is one not associated with 
underlying soft tissue damage.

The only medical evidence addressing the severity of the 
Veteran's scars are a September 2005 and October 2006 VA 
examination reports.  In September 2005, the examiner 
reported the following: 

*	A scar of the left parietal region of the forehead 
that was 5 cm in length, nontender, and 
hyperpigmented, with alopecia, but without 
inflammation, edema, keloid formation, or limitation 
of function.   

*	Three, perpendicular scars of the left cheek that 
were each 1 cm long, superficial and nondisfiguring, 
hyperpigmented, nontender, and without  inflammation, 
edema, keloid formation or limitation of function.     

In October 2006, the examiner described the scars as above, 
except he indicated that that there was no definite scar of 
the left cheek, and also reported that the left forehead scar 
was 2 in. by 3 mm. in size.  Additionally, he stated that a 
documented scar of the right temporal/occipital region was 
not visualized.  

The appearance of the Veteran's scars is not otherwise 
documented, except for color photographs, which reveal scars 
consistent with the above description.  In consideration of 
these findings, the Board concludes that a compensable rating 
for service-connected scars of the head and face is not 
warranted.  A compensable rating is not appropriate without 
at least one characteristic of disfigurement.  Here, the 
scars, even when added together are not five or more inches 
(13 or more cm) in length, at least a quarter inch (0.6 cm.) 
in width, and do not result in hypo- or hyper-pigmented skin 
in an area exceeding six square inches (39 sq. cm.).  
Additionally, none of the scars exhibit elevated or depressed 
surface contour with palpation, adherence to underlying 
tissue, abnormal texture, missing underlying soft tissue, or 
indurated and inflexible skin.  Moreover, as the scars are 
nontender, there is no basis for assigning a compensable 
rating pursuant to Diagnostic Code 7804.

The Board acknowledges that the Veteran claimed on a January 
2007 VA Form 9 that the scars distract from his work 
performance as he deals with the public because he thinks 
that is what people are thinking about.  However, the 
Veteran's psychiatric disability is separately rated, and 
only the objective findings of the physical impact of the 
scar are for consideration when assigning a rating evaluation 
for the scar itself.  Beyond the Veteran's description of the 
psychological impact of his scar, he has not offered evidence 
with regard to his scar symptoms.  Additionally, there is no 
other evidence beyond the Veteran's statements that his work 
performance is unsatisfactory for any reason, to include his 
scars.  Moreover, the Board observes that, at the September 
2005 VA examination, the Veteran denied any significant 
disability due to the scars, and in October 2006, he denied 
any symptoms associated with the scars.  Further, at an 
October 2006 VA mental health evaluation, the Veteran stated 
that he likes the scars because they give him character.  
Therefore, the Board concludes that there is also no basis 
for consideration of an extra-schedular rating for the 
service-connected scars of the head and face.  See Thun; 38 
C.F.R. § 3.321(b)(1) (2009).  

III. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310 
to clarify the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Veteran has argued that he has right foot pain due to his 
service-connected left and right ankle disabilities.  The 
Board notes that the Veteran was not specifically informed of 
the evidence necessary to establish secondary service 
connection.  However, the Board finds no prejudice in the 
Board considering the regulation changes in adjudicating the 
Veteran's service connection claim.  See Bernard at 393-94.  
As the evidence does not establish that the Veteran has a 
diagnosed disorder of the right foot, the question of change 
in severity of a right foot disorder is rendered moot.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza at 507-13.  The statute "does not create 
a statutory presumption that a combat veteran's alleged 
disease or injury is service-connected," but only 
"considerably lighten[s] the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service."  Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996).

The Board observes that the Veteran's service records 
indicate that he was awarded the Purple Heart, which denotes 
combat experience.  Therefore, the Veteran is entitled to the 
application of 38 U.S.C.A. § 1154(b).  However, as noted 
above, the statute is intended to lighten the burden on the 
Veteran who alleges an injury or disease during service that 
is otherwise not supported by the Veteran's service records.  
In this case, as discussed below, the competent evidence does 
not demonstrate diagnoses related to bilateral hearing loss 
or a bilateral foot disorder.  Hence, consideration of 
whether the Veteran suffered an injury or event during combat 
that may have caused these disorders is not necessary.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Veteran contends that he has had bilateral hearing loss 
since service.  With regard to his bilateral foot claim, he 
states that his feet are sore all the time from the arthritis 
due to trauma and that his right foot is painful from 
compensation for the left ankle injury.  Therefore, he claims 
that service connection is warranted for bilateral hearing 
loss and a bilateral foot disorder.

The Veteran does not make specific allegations as to what in 
service caused his hearing loss.  However, the Board observes 
that service records note that the Veteran served as a motor 
transport operator.  Additionally, as discussed, the record 
shows that the Veteran was exposed to combat.  Although the 
Veteran's service treatment records do not contain any 
documentation as to noise exposure, the Board finds that 
noise exposure is consistent with the Veteran's circumstances 
of service.
 
The Veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty or a bilateral foot disorder, to include his 
separation examination and a Medical Evaluation Board report.  

Post-service records also do not demonstrate diagnosis of 
bilateral hearing loss or a bilateral foot disorder.  
Specifically, VA treatment records do not show that the 
Veteran has a diagnosis of hearing loss or a foot disorder or 
is receiving treatment for such disabilities.  Additionally, 
at a September 2005 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
00
00
05
LEFT
10
05
00
05
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The examiner stated that the Veteran had normal acuity in 
each ear.  VA treatment records do not provide any additional 
evidence that demonstrates a loss of hearing.  Therefore, the 
Board finds that the contemporary medical evidence does not 
demonstrates a current bilateral hearing loss as defined by 
38 C.F.R. § 3.385.  

Additionally, with regard to the Veteran's bilateral foot 
disorder claim, although there is ample treatment evidence 
relevant to his service-connected left ankle disability, 
there is no discussion in treatment records of a separate 
disorder of the feet.  Although the Veteran states that his 
feet hurt from the arthritis due to trauma, the objective 
evidence does not reveal a diagnosis of arthritis in the 
feet, only the ankles.  Moreover, at a September 2005 VA 
examination, the Veteran denied having problems with his 
feet, although at the October 2006 VA examination, he stated 
that he had occasional sharp pains in the right foot.  Pain 
alone is not a disability and without a diagnosed or 
identifiable underlying malady or condition, cannot be 
service-connected.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  Therefore, the Board determines that the 
Veteran also does not have a current disability of the feet 
for which service connection need be considered.  Where there 
is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Board acknowledges the Veteran's statements with regard 
to his having a bilateral hearing loss and bilateral foot 
disorder.  The Veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., perceived hearing 
difficulty and foot pain.  See Washington at 368; see also 
Layno at 469.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007), the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Here, although the Veteran may think 
he has lost his hearing, only objective audiological 
evaluation can confirm a diagnosis of hearing loss.  
Similarly, absent objective evidence of a disorder other than 
the assertions of pain, the Veteran simply does not have a 
current disorder of the bilateral feet for which service 
connection may be considered. 

Thus, as the Veteran does not have a current disability of 
bilateral hearing loss or a bilateral foot disorder, the 
requirements for a claim for service connection have not been 
met.  Therefore, these claims are denied. 

V. Conclusion

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the Board has weighed the 
lay and treatment evidence with regard to each claim.  The 
Veteran was afforded all benefit of the doubt in granting a 
rating of 50 percent for his service-connected headaches and 
10 percent for right ankle arthritis; however, the 
preponderance of the evidence is against the Veteran's 
remaining rating and service connection claims.  Therefore, 
initial ratings in excess of 10 percent for service-connected 
tinnitus and right ankle arthritis, 50 percent for service-
connected headaches, compensable initial ratings for service-
connected scars, and service connection for bilateral hearing 
loss and a bilateral foot disorder, must be denied.


ORDER

An initial rating in excess of 10 percent for service-
connected tinnitus is denied.

An initial rating of 50 percent, but no greater, for service-
connected headaches, residual of concussion, is granted.

An initial rating of 10 percent, but not greater, for 
service-connected right ankle arthritis is granted.

An initial compensable rating for service-connected scars of 
the head and face is denied.

Service connection for a bilateral hearing loss is denied.

Service connection for a bilateral foot disorder is denied.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary with respect to the 
Veteran's initial rating claim for PTSD.  Specifically, the 
Board finds that another VA examination is warranted in this 
case.  Further, additional evidence has been submitted that 
has not yet been reviewed by the AOJ.

Since the last supplemental statement of the case, issued in 
December 2006, additional VA mental health treatment records 
have been submitted and a February 2009 VA examination report 
related to a traumatic brain injury claim has been received.  
See 38 C.F.R. § 20.1304 (2009).  This evidence contains 
information that is relevant to the Veteran's PTSD claim and 
not duplicative of evidence already of record in December 
2006.  The Board notes that the Veteran has not waived agency 
of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may not properly 
consider such evidence in rendering its decision, and the 
claim must be remanded on that basis.

Additionally, the Board observes that the record reflects 
that the Veteran held at least five different jobs between 
September 2005 and February 2009.  Evidence also indicates 
that the Veteran has difficulty maintaining employment 
because of his PTSD symptoms.  Thus, the Board finds that the 
record is suggestive of a change in severity of the Veteran's 
symptoms since the last VA examination in October 2006, and, 
therefore, that another VA examination is necessary.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is remanded for the following action:

1.	Schedule the Veteran for a VA 
psychiatric examination to ascertain 
the current nature and severity of his 
service-connected PTSD.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  All appropriate tests should 
be conducted.  After a review of the 
record and examination of the Veteran, 
the examiner should report all 
identified symptoms of social and 
occupational impairment and assess the 
severity of the impact of the Veteran's 
PTSD in the areas of work, school, and 
family and social relationships.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
December 2006 supplemental statement of 
the case.  If the claim remains denied, 
the Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


